John D. Bennett, S.
The motion by contestant in this probate proceeding seeks an order vacating or modifying the bill of particulars demanded by the petitioner.
The motion is granted to the extent of denying item 1, subdivisions A and B, as they are concerned with matters upon *517which the proponent has the burden of proof (Matter of Draisin, 11 Misc 2d 281, 283; Matter of Bresky, 6 Misc 2d 624).
In accordance with the prevailing rule in the Second Department that specific acts and particular false statements may be required in a bill of particulars as to the allegations of fraud, undue influence and duress (Matter of Mottek, 6 Misc 2d 934; Matter of Van Riper, 171 Misc. 178), the motion in all other respects is denied.
Settle order on five days’ notice.